Citation Nr: 1453191	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected  posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision, by the Manchester, New Hampshire, Regional Office (RO), which granted service connection for PTSD and assigned a 10 percent rating, effective February 15, 2008. 

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's psychiatric disorder is shown to be productive of a disability picture that equates to no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In February 2008, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The February 2008 VCAA notice was issued to the Veteran prior to the November 2010 rating decision from which the instant appeal arises.  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the February 2008 notices included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the May 2012 statement of the case (SOC) and the May 2013 supplemental statement of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

Regarding the duty to assist in this case, the Veteran was afforded VA examinations in November 2010 and May 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board find that the VA examination reports are adequate as the November 2010 and May 2013 examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

All relevant documentation has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claim decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Disability Rating Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v . West, 12 Vet. App. 119 (1999).

The Veteran is in receipt of a 10 percent rating for PTSD rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to the rating criteria under Diagnostic Code 9411, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting oneself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Disability Rating Analysis

The Veteran asserts that his PTSD is worse than the current evaluation contemplates and that a higher rating is warranted. 

The rating criteria for the Veteran's PTSD are noted above.  Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability does not more nearly approximate the criteria for the next higher 30 percent rating. 

The Veteran underwent two VA examinations regarding his PTSD.  In the November 2010 VA examination report, the Veteran reported experiencing nightmares, waking throughout the night, and experiencing panic attacks 3 or 4 times a year.  It was noted that he is able to function through each panic attack.  Mental status examination revealed anxious mood, blunted affect, normal rate and rhythm of speech, excellent hygiene, and cooperative and reserved attitude.  Memory and orientation were intact and intelligence was average.  No hallucinations or delusions were reported and though process and content was unremarkable.  The Veteran attributed his withdrawal from others to his stressor experiences and stated that he is less social than he was prior to entering the military.  The examiner also noted that the Veteran has been married to his wife for 25 years.  The Veteran reported having many friends, and stated that he enjoys playing golf one or two times a week and meets with friends approximately once a week.  The examiner commented that the Veteran functions fairly well with his current symptoms and indicated that this symptoms did not require continuous medication.  He further indicated that there was no occupational or social impairment due to PTSD signs and symptoms.  His GAF score was 65 at that time.

According to the May 2013 VA examination report, the Veteran stated that he avoided crowds, had recurring dreams, and experienced anxiety attacks monthly.  He also reported getting a total of 4 to 5 hours of sleep at night and awakening 3 times per night.  The VA examiner  indicated that the Veteran's symptoms consisted of depressed mood, anxiety, and panic attack that occur weekly or less often.  Additonally, the Veteran's mood was flat and speech was slow, hesitant, and monotonous.  The examiner noted that the Veteran's PTSD appeared to be in partial remission as he did not meet all the items in criteria C and D according to DSM-IV TR standards.  His GAF score at that time was 75, which contemplates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument, and no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in school work.  The examiner also indicated that the Veteran's symptoms were not severe enough to interfere with social and occupational functioning or to require continuous medication.  It was further noted that the Veteran had problems related to social environment.  The examiner noted that the Veteran had not worked at his own business of servicing office equipment since August 2010.  It was noted that the Veteran became blinded in one eye in 2005 but continued his business as best he could and this was the determining factor of him not being able to work.  

Review of the Veteran's lay statements of record reflects similar symptomatology.  Specifically, although the Veteran has indicated that his relationship with his wife has been rocky in the past, that his friends are really his wife's friends, and that his wife dressed him prior to the examination, he has not indicated that he has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  Specifically, the 2010 and 2013 VA examination reports reflect that the Veteran's GAF scores represent slight to mild symptomatology and do not reflect symptoms severe enough to interfere with social and occupational functioning.  

The Board has considered whether a 30 percent schedular rating is warranted.  The Board finds that the weight of the lay and medical evidence does not demonstrate symptomatology of the severity to warrant a 30 percent rating.  Although the Veteran does suffer from some degree of nightmares, sleep impairment, depression, and anxiety, his symptoms have not been shown to cause a decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiners specifically noted that the Veteran is able to function, including during periods of panic attacks.  Moreover, the Board notes that the Veteran's GAF scores range from slight to mild in assessing PTSD symptoms, and do not warrant a 30 percent schedular rating.  

The Board has considered the effect of the symptoms associated with the service-connected PTSD and the occupational and social impairment that results from those symptoms.  The Board finds that the effect of the Veteran's symptoms does not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during the period on appeal and therefore the weight of the lay and medical evidence does not demonstrate that the criteria for a 30 percent rating are met.

The record does not establish, and the Veteran has not advanced, that his PTSD disability picture encompassed symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, or chronic sleep impairment.  Although the Veteran indicated some depressed mood, sleep impairment, and anxiety with occasional panic attacks, his symptoms have not been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the Board finds that the Veteran's symptomatology more nearly approximated the criteria for a 10 percent rating.  Further, the evidence shows that the Veteran does not require control with medication and, in fact, have improved.

In sum, the Board finds that the weight of the lay and medical evidence of record, including the assigned GAF scores, demonstrates no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Given these findings, a rating in excess of 10 percent is not warranted for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  As there is a preponderance of the evidence against the claim, the claim must be denied, and there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass no more than decrease in work efficiency and intermittent periods of inability to perform occupational tasks for all relevant periods. 

As discussed above, the Veteran's PTSD has been productive of no more occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  Here, score ranging from 65 to 75 reflect no more than mild symptomatology.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited. 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  



ORDER

An initial rating in excess of 10 percent for service-connected PTSD is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


